
	
		V
		111th CONGRESS
		1st Session
		H. R. 910
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Ms. Bordallo
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Judge John S.
		  Unpingco.
	
	
		1.Satisfaction of age and
			 service requirementsJudge
			 John S. Unpingco of Piti, Guam, shall be deemed to have met the age requirement
			 set forth in section 373(e) of title 28, United States Code, and the service
			 requirement set forth in section 373(e)(1) of title 28 of such Code.
		
